                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION

 LASHAWN DEANGELO GRIER,

                Plaintiff,                                 CIVIL ACTION NO.: 6:18-cv-52

        v.

 WARDEN MARTY ALLEN; STAN
 SHEPARD; ADRIAN NELSON; and
 GEORGIA DEPARTMENT OF
 CORRECTIONS,

                Defendants.


                                           ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 13). Plaintiff did not file Objections

to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES Plaintiff’s Georgia State Prison claims,

TRANSFERS Plaintiff’s Valdosta State Prison claims (against Defendants Upton and Moss) to

the United States District Court for the Middle District of Georgia, DIRECTS the Clerk of Court

to enter the appropriate judgment of dismissal and CLOSE this case in this District, and DENIES

Plaintiff leave to appeal in forma pauperis as to his Georgia State Prison claims.

       SO ORDERED, this 16th day of September, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
